Citation Nr: 1750763	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  07-15 299	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a respiratory disability (diagnosed as pneumonia), to include as secondary to service-connected chronic lymphocytic leukemia (CLL).

2.  Entitlement to service connection for a kidney disability (diagnosed as chronic kidney disease), to include as secondary to service-connected CLL.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and Appellant
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to March 1965 and from November 1990 to May 1991 (with service in Southwest Asia).  The Veteran died in January 2016, and the appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2006 and May 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  [The claims currently in appellate status have been treated as separate and distinct from any prior denial of service connection, and the Board presently continues that treatment.]

In July 2007, the Veteran and the appellant testified at a Travel Board hearing before a Veterans Law Judge who has since retired.  The Veteran was notified by letter in July 2010 that the Veterans Law Judge who conducted the July 2007 hearing was no longer employed by the Board, offered the Veteran a hearing before a different Veterans Law Judge, and indicated that if no response was received the Board would proceed with adjudication of the case.  No response was received from the Veteran within 30 days.  

After remanding the issue of service connection for a respiratory disability in November 2008 and November 2010, the Board (in pertinent part) denied service connection for a respiratory disability in March 2013.  The Veteran appealed the March 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court issued an Order that (in pertinent part) vacated the March 2013 Board decision with regard to that issue, and remanded that matter for readjudication consistent with instructions outlined in an April 2014 Joint Motion for Partial Remand by the parties.  In September 2014, the Board remanded that matter for additional development.

In October 2015, the Board remanded the issue of service connection for a respiratory disability for additional development, and also remanded the issue of service connection for a kidney disability for the RO to issue a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued the requested SOC for that issue in January 2016, and a timely substantive appeal (VA Form 9) for that issue was received in February 2016.

Following the Veteran's death, the appellant submitted a VA Form 21-0847 in February 2016 requesting to be substituted as the claimant upon the death of the Veteran.  In a July 2016 administrative decision, the RO deemed her to be a valid substitute claimant for the purposes of processing the Veteran's appeals to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

In March 2017, the Board remanded both of the current issues for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

[The appellant had also initiated an appeal of the denial of service connection for the cause of the Veteran's death.  A June 2017 rating decision granted service connection for the cause of the Veteran's death.  Consequently, this matter is not before the Board.]




FINDINGS OF FACT

1.  The evidence of record reasonably shows that the Veteran's respiratory disability (diagnosed as pneumonia during the period of claim, prior to his death) was proximately caused by his service-connected CLL.

2.  The evidence of record reasonably shows that the Veteran's kidney disability (diagnosed as chronic kidney disease during the period of claim, prior to his death) was proximately caused by his service-connected CLL.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability (diagnosed as pneumonia) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for a kidney disability (diagnosed as chronic kidney disease) have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Any error in VA's duties to provide notice or assistance in this case is harmless, given the fully favorable determination for both claims on appeal.



Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include calculi of the kidney and nephritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned diseases).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as the above-noted diseases or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Respiratory Disability

The Veteran was diagnosed with pneumonia several times during the period of the current claim (filed in February 2006) prior to his death, as documented by VA treatment records in April 2008 (when he was treated with antibiotics) and in March 2014 (when it was noted that a January 2014 VA chest CT scan had shown possible evidence of pneumonia, and he was again treated with antibiotics).  The Board notes that the requirement of a current disability is satisfied when the disability is shown at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

A June 2017 rating decision granted service connection for CLL at a 100 percent rating, effective February 22, 2006.

The Board finds that the evidence of record reasonably shows that the Veteran's pneumonia was proximately caused by his service-connected CLL.  In an April 2008 VA treatment record, a VA physician noted that the Veteran's chest x-ray "is, on my prelim[inary] read, clear, but he is relatively imm[u]nosuppressed given his CLL and prednisone, and we will treat for pneumonia."  At an April 2015 VA respiratory examination, the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD), and the VA examiner noted the following: "He is not currently being treated for pneumonia or any other pulmonary infection, and I do not see evidence of chronic or ongoing pneumonia, but he has had episodes of pneumonia treated with antibiotics several times in the past since his diagnosis of CLL.  He has 2 precipitating factors for this: 1. his severe COPD from heavy chronic tobacco abuse, and 2. his relative immunodeficiency from CLL.  It is impossible to say which is the predominant factor, but neither are service connected.  The [V]eteran does not currently have evidence of pneumonia."  [As noted above, service connection for CLL was subsequently awarded in a June 2017 rating decision.]  In June 2017, a VA physician opined (with rationale) that it was less likely than not (less than a 50 percent probability) that the Veteran's COPD was proximately due to, the result of, or aggravated by his co-existing CLL, but this VA physician did not provide any opinion with regard to the etiology of the Veteran's pneumonia; therefore, this June 2017 medical opinion is entitled to no probative weight.

After resolving reasonable doubt in the appellant's favor, the Board finds that a balance of the evidence supports the claim for service connection for a respiratory disability (diagnosed as pneumonia), as secondary to service-connected CLL.

Accordingly, the Board finds that service connection for a respiratory disability (diagnosed as pneumonia) is warranted, and the claim is granted.

[The Board also finds that the instant decision applies to - and resolves - all pending claims of service connection for a respiratory disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Kidney Disability

The Veteran was diagnosed with chronic kidney disease during the period of the current claim (filed in July 2014) prior to his death, as documented by private treatment records in September 2015 and October 2015 (when it was noted that he had a terminal diagnosis of stage 5 chronic kidney disease and that he had been hospitalized three times over the last five months in intensive care with diagnoses including renal failure).

As noted above, a June 2017 rating decision granted service connection for CLL at a 100 percent rating, effective February 22, 2006.

The Board finds that the evidence of record reasonably shows that the Veteran's chronic kidney disease was proximately caused by his service-connected CLL.  In a January 2017 statement, a private physician outlined a detailed review of the pertinent medical evidence of record, and then opined (in pertinent part): "By this time [October 2015], the Veteran was in hospice care and declining rapidly.  He had complete organ failure including chronic kidney disease due to his CLL."  In June 2017, a VA physician opined that it was less likely than not (less than a 50 percent probability) that the Veteran's polycystic kidney disease was proximately due to, the result of, or aggravated by his co-existing CLL, but the rationale provided for this opinion consisted only of a one-sentence note that a review of an online medical reference did not reveal any connection between CLL and polycystic kidney disease, and did not reference any of the pertinent medical evidence of record for the Veteran specifically; therefore, this June 2017 medical opinion is entitled to less probative weight than the January 2017 medical opinion (which was accompanied by a discussion of the Veteran's pertinent medical history).

After resolving reasonable doubt in the appellant's favor, the Board finds that a balance of the evidence supports the claim for service connection for a kidney disability (diagnosed as chronic kidney disease), as secondary to service-connected CLL.

Accordingly, the Board finds that service connection for a kidney disability (diagnosed as chronic kidney disease) is warranted, and the claim is granted.

[The Board also finds that the instant decision applies to - and resolves - all pending claims of service connection for a kidney disability, however diagnosed.  See Clemons, 23 Vet. App. at 1, 5-6.]




ORDER

Service connection for a respiratory disability (diagnosed as pneumonia) is granted.

Service connection for a kidney disability (diagnosed as chronic kidney disease) is granted.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


